The defendants themselves made an issue of what was a reasonable attorney's fee to be allowed complainant's solicitors when they filed their motion to dismiss suit September 20, 1928. This takes the case out of the rule that a bill of complaint must show and proof must sustain an allowance for a reasonable attorney's fee. In equity an issue can be made as well by a defendant's pleading as by a complainant's and on the whole record developed the court renders its decree. I think the court's allowance of attorney's fees independent of the tender should be affirmed even though a remittitur may be required of what this court might think is excessive as being beyond what the court should have allowed in view of the tender made.